DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. Applicant argues that Ramsay reference does not disclose the seal ring is configured to slide relatively with the mating ring.
Examiner notes that Ramsay discloses that the seal ring is capable of sliding radially with the mating ring, as the lip seal 21 of seal ring 23 is tensioned by the spring 24, to rest against the outer diameter of shaft 30, Col 5, Lines 12 – 15.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 9 – 11, 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsay (U.S. Patent # 7059608).

Regarding claim 1, Ramsay discloses a seal device comprising:

a casing ( as seen in examiner annotated fig 2 below);

a mating ring ( as seen in examiner annotated fig 2 below);

a seal ring provided in a recessed portion formed between the casing and the mating ring ( as seen in examiner annotated fig 2 below) and configured to slide relatively with the mating ring (seal ring is capable of sliding radially with the mating ring, as the lip seal 21 of seal ring 23 is tensioned by the spring 24, to rest against the outer diameter of shaft 30, Col 5, Lines 12 – 15); and

a set ring including a guide portion ( as seen in examiner annotated fig 2 below) and a rotary shaft penetration portion on a radially inner side of the guide portion( as seen in examiner annotated fig 2 below),

the guide portion of the set ring being inserted into an opening of the mating ring ( as seen in examiner annotated fig 2 below) and inserted, in a pressure-wrapped state by elasticity of the seal ring, into an opening of the seal ring ( as seen in examiner annotated fig 2 below).

    PNG
    media_image1.png
    559
    898
    media_image1.png
    Greyscale

Regarding claim 2, Ramsay discloses the seal device, wherein

the guide portion of the set ring has a stopper configured to prevent detachment of the mating ring ( as seen in examiner annotated fig 2 below).

Regarding claim 3, Ramsay discloses the seal device, wherein

the guide portion of the set ring is inserted into the mating ring in a tightened state ( as seen in examiner annotated fig 2 below). 

Regarding claim 4, Ramsay discloses the seal device, wherein

the guide portion of the set ring has a first annular plate part ( as seen in examiner annotated fig 2 below) brought into contact with an inner peripheral surface of the seal ring and formed continuously in a circumferential direction ( as seen in examiner annotated fig 2 below).

Regarding claim 5, Ramsay discloses the seal device, wherein

the guide portion of the set ring has a second annular plate part inserted into the mating ring ( as seen in examiner annotated fig 2 below), and

the second annular plate part is thicker than the first annular plate part ( as seen in examiner annotated fig 2 below).

Regarding claim 6, Ramsay discloses the seal device, wherein

the set ring is provided with a pull portion ( as seen in examiner annotated fig 2 below) for pulling the set ring in an axial direction departing from the casing (intended use limitation, pull portion is capable of the limitation).

Regarding claim 9, Ramsay discloses the seal device, wherein

the guide portion of the set ring is inserted into the mating ring in a tightened state ( as seen in examiner annotated fig 2 below).

Regarding claim 10, Ramsay discloses the seal device, wherein

the guide portion of the set ring has a first annular plate part brought into contact with an inner peripheral surface of the seal ring and formed continuously in a circumferential direction ( as seen in examiner annotated fig 2 below)

the guide portion of the set ring further has a second annular plate part inserted into the mating ring ( as seen in examiner annotated fig 2 below), and

the second annular plate part is thicker than the first annular plate part ( as seen in examiner annotated fig 2 below).

Regarding claim 11, Ramsay discloses the seal device, wherein

the set ring is provided with a pull portion for pulling the set ring in an axial direction departing from the casing ( as seen in examiner annotated fig 2 below).

Regarding claim 14, Ramsay discloses the seal device, wherein

the guide portion of the set ring has a first annular plate part brought into contact with an inner peripheral surface of the seal ring and formed continuously in a circumferential direction ( as seen in examiner annotated fig 2 below)

the guide portion of the set ring further has a second annular plate part inserted into the mating ring ( as seen in examiner annotated fig 2 below), and

the second annular plate part is thicker than the first annular plate part ( as seen in examiner annotated fig 2 below).

Regarding claim 15, Ramsay discloses the seal device, wherein

the set ring is provided with a pull portion for pulling the set ring in an axial direction departing from the casing ( as seen in examiner annotated fig 2 below).


Regarding claim 18, Ramsay discloses the seal device, wherein

the set ring is provided with a pull portion for pulling the set ring in an axial direction departing from the casing ( as seen in examiner annotated fig 2 below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Lansdale (U.S. Patent # 5013050).

Regarding claim 7, Ramsay discloses the seal device.
Ramsay does not disclose wherein the mating ring is fastened to the casing by a mechanical fastener, and
the casing, the mating ring, the seal ring, and the set ring are unitized.
However, Lansdale teaches wherein the mating ring is fastened to the casing by a mechanical fastener (56 fastened to 52 by 62, fig 3), and
the casing, the mating ring, the seal ring, and the set ring are unitized (52, 56, 54 and 54 are unitized, fig 3).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the mechanical fastener of Lansdale with the seal device of Ramsay to retain the seal lip in the correct operating position (Lansdale Col 4, Lines 37 – 40).


Regarding claim 12, the combination of Ramsay and Lansdale discloses the seal device, wherein

the mating ring is fastened to the casing by a mechanical fastener, and

the casing, the mating ring, the seal ring, and the set ring are unitized (See rejection to claim 7).

Regarding claim 16, Ramsay discloses the seal device, wherein

the mating ring is fastened to the casing by a mechanical fastener, and

the casing, the mating ring, the seal ring, and the set ring are unitized (See rejection to claim 7).

Regarding claim 19, Ramsay discloses the seal device, wherein

the mating ring is fastened to the casing by a mechanical fastener, and

the casing, the mating ring, the seal ring, and the set ring are unitized (See rejection to claim 7).


Claims 8, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Furukawa (U.S. PG Pub # 20150184754).


Regarding claim 8, Ramsay discloses the seal device.
Ramsay does not disclose wherein at least one split line extending in an axial direction are formed at the set ring. 
However, Furukawa teaches wherein at least one split line (27, fig 3b) extending in an axial direction are formed at the set ring. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the set ring of Ramsay to have a split line axially as in Furukawa to facilitate elastic deformation when the flange part shrinks along its diameter (Furukawa Para 0065).

Regarding claim 13, the combination of Ramsay and Furukawa discloses the seal device, wherein

at least one split line extending in an axial direction are formed at the set ring (See rejection to claim 8).

Regarding claim 17, the combination of Ramsay and Furukawa discloses the seal device, wherein

at least one split line extending in an axial direction are formed at the set ring (See rejection to claim 8).

Regarding claim 20, the combination of Ramsay and Furukawa discloses the seal device, wherein

at least one split line extending in an axial direction are formed at the set ring (See rejection to claim 8).


    PNG
    media_image1.png
    559
    898
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
	
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675